                                            Case 4:19-cv-02701-HSG Document 83 Filed 12/14/20 Page 1 of 22




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7                                                         Case No. 4:19-cv-02701-HSG
                                            SIMPLEHUMAN, LLC,
                                   8
                                                                 Plaintiff,                  CLAIM CONSTRUCTION ORDER
                                   9              vs.
                                                                                             Re: Dkt. No. 55
                                  10        ITOUCHLESS HOUSEWARES AND
                                            PRODUCTS, INC.,
                                  11
                                                               Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff simplehuman, LLC (“simplehuman”) brings this patent infringement action

                                  14   against defendant iTouchless Housewares and Products (“iTouchless”) for alleged infringement of

                                  15   U.S. Design Patent Nos. D644,807 (the “D807 Patent”) and D729,485 (the “D485 Patent”), as

                                  16   well as U.S. Patent No. 6,626,316 (the “’316 Patent”). Now before the Court are the parties’ claim

                                  17   construction disputes. After carefully reviewing and considering the parties’ arguments and the

                                  18   evidence submitted,1 the Court ADOPTS the following constructions.

                                  19   I.      LEGAL STANDARD
                                  20           Claim construction is a question of law to be determined by the Court. Markman v.

                                  21   Westview Instruments, Inc., 517 U.S. 370, 384 (1996). “The purpose of claim construction is to

                                  22   determine the meaning and scope of the patent claims asserted to be infringed.” O2 Micro Int’l

                                  23   Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351, 1360 (Fed. Cir. 2008) (quotation omitted).

                                  24           Generally, claim terms should be “given their ordinary and customary meaning”—in other

                                  25   words, “the meaning that the term[s] would have to a person of ordinary skill in the art in question

                                  26   at the time of the invention.” Phillips v. AWH Corp., 415 F.3d 1303, 1312–13 (Fed. Cir. 2005) (en

                                  27
                                       1
                                  28    This Order follows claim construction briefing and a claim construction hearing. See Dkt. Nos.
                                       55 (“Op. Br.”), 63 (“Resp. Br.”), 67 (“Reply”).
                                          Case 4:19-cv-02701-HSG Document 83 Filed 12/14/20 Page 2 of 22




                                   1   banc) (quotation omitted). There are only two circumstances where a claim is not entitled to its

                                   2   plain and ordinary meaning: “1) when a patentee sets out a definition and acts as his own

                                   3   lexicographer, or 2) when the patentee disavows the full scope of a claim term either in the

                                   4   specification or during prosecution.” Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d 1362,

                                   5   1365 (Fed. Cir. 2012).

                                   6           When construing claim terms, the Federal Circuit emphasizes the importance of intrinsic

                                   7   evidence such as the language of the claims themselves, the specification, and the prosecution

                                   8   history. Phillips, 415 F.3d at 1312–17. The claim language can “provide substantial guidance as

                                   9   to the meaning of particular claim terms,” both through the context in which the claim terms are

                                  10   used and through comparison with other claims in the patent. Id. at 1314. The specification is

                                  11   likewise a crucial source of information. Id. at 1315–17. Although it is improper to read

                                  12   limitations from the specification into the claims, the specification is “the single best guide to the
Northern District of California
 United States District Court




                                  13   meaning of a disputed term” and “usually dispositive.” Id. at 1315; see also Merck & Co. v. Teva

                                  14   Pharm. USA, Inc., 347 F.3d 1367, 1371 (Fed. Cir. 2003) (explaining that “claims must be

                                  15   construed so as to be consistent with the specification”). The prosecution history, while often

                                  16   lacking the “clarity” of the specification, also constitutes intrinsic evidence that provides

                                  17   “evidence of how the PTO and the inventor understood the patent.” Phillips, 415 F.3d at 1317.

                                  18           Despite the importance of intrinsic evidence, courts may also consider extrinsic evidence—

                                  19   technical dictionaries, learned treatises, expert and inventor testimony, and the like—to help

                                  20   construe the claims. Id. at 1317–18. For example, dictionaries may reveal what the ordinary and

                                  21   customary meaning of a term would have been to a person of ordinary skill in the art at the time of

                                  22   the invention. Frans Nooren Afdichtingssystemen B.V. v. Stopaq Amcorr Inc., 744 F.3d 715, 722

                                  23   (Fed. Cir. 2014) (“Terms generally carry their ordinary and customary meaning in the relevant

                                  24   field at the relevant time, as shown by reliable sources such as dictionaries, but they always must

                                  25   be understood in the context of the whole document—in particular, the specification (along with

                                  26   the prosecution history, if pertinent).”). Expert testimony can also help “to ensure that the court’s

                                  27   understanding of the technical aspects of the patent is consistent with that of a person of skill in

                                  28   the art, or to establish that a particular term in the patent or the prior art has a particular meaning in
                                                                                           2
                                             Case 4:19-cv-02701-HSG Document 83 Filed 12/14/20 Page 3 of 22




                                   1   the pertinent field.” Phillips, 415 F.3d at 1318. Extrinsic evidence is, however, “less significant

                                   2   than the intrinsic record in determining the legally operative meaning of claim language.” Id. at

                                   3   1317 (quotation omitted).

                                   4            With respect to design patents, claim construction may be used, for example, to describe

                                   5   the role of particular drafting conventions (e.g., broken lines), to assess and describe the effect of

                                   6   the prosecution history, or to distinguish ornamental from purely functional features of the design.

                                   7   Egyptian Goddess, Inc. v. Swisa, Inc., 543 F.3d 665, 680 (Fed. Cir. 2008) (en banc). However, the

                                   8   Federal Circuit has cautioned against excessive verbal description. Id. at 679; Crocs, Inc. v. Int’l

                                   9   Trade Com’n, 598 F.3d 1294, 1302 (Fed. Cir. 2010). Because design patents are usually “claimed

                                  10   as shown,” the illustration in the patent “is its own best description.” Crocs, 598 F.3d at 1302-03

                                  11   (citation omitted). Verbal description risks placing undue emphasis on particular features at the

                                  12   expense of the “overall impression” of the design to an ordinary observer, as required by the test
Northern District of California
 United States District Court




                                  13   for infringement. See id. Nevertheless, the amount of detail to be provided by claim construction

                                  14   lies within the discretion of the court. Egyptian Goddess, 543 F.3d at 679.

                                  15   II.      ANALYSIS
                                  16            A.     Design Patents
                                  17            The parties first dispute whether certain lines in the D807 and D485 Patents are “contour”

                                  18   lines or “seams.” The below annotated versions of Figure 1 of the D807 Patent and Figure 1 of

                                  19   the D485 Patent, respectively, point out the disputed lines on the claimed trash cans:

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          3
                                           Case 4:19-cv-02701-HSG Document 83 Filed 12/14/20 Page 4 of 22




                                   1          simplehuman argues that the disputed lines are “shading” or contour lines meant to

                                   2   demonstrate the general shape of the trash cans. See 37 C.F.R. § 1.152 (“Appropriate and

                                   3   adequate surface shading should be used [in design patent views] to show the character of the

                                   4   surfaces represented.”). iTouchless, on the other hand, argues that the disputed lines are seams

                                   5   because convention and regulation suggest that light, tightly-spaced lines should be used for

                                   6   shading. See 37 C.F.R. § 1.84(m) (“Spaced lines for shading is preferred. These lines must be

                                   7   thin, as few in number as practicable, and they must contrast with the rest of the drawings.”).

                                   8   Both parties attach extrinsic evidence that purports to show their preferred line style used as

                                   9   shading.

                                  10          The specification largely resolves the dispute. The illustrations in the design patents show

                                  11   the disputed lines in views where they cannot possibly represent shading. Starting with the D807

                                  12   Patent, Figure 1 (represented above) shows that the disputed lines occur on the right side of the
Northern District of California
 United States District Court




                                  13   trash can. The top view of the trash can (Figure 4) suggests an oval shape where the right side is

                                  14   largely flat. Figure 2, which shows the front view, confirms the general flatness of the right side.

                                  15   Yet Figure 3, which shows the right side view, includes the disputed lines around the center:2

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                       2
                                  28     The lines do not represent rounded corners because Figure 2, which shows the front side having
                                       the same rounded corners, contains no such lines.
                                                                                       4
                                          Case 4:19-cv-02701-HSG Document 83 Filed 12/14/20 Page 5 of 22




                                   1           Similarly, the top of the trash can, which is shown in Figures 2 and 3 to be entirely flat,

                                   2   includes the disputed lines in the “top-down” view of Figure 4, where they cannot possibly

                                   3   represent shading.

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15           Turning to the D485 Patent, Figures 2 through 4 present a similar story. Considering the

                                  16   views holistically, the claimed design is essentially a rectangular box with rounded corners.

                                  17   Common experience dictates that a straight view of any one side would show an even surface with

                                  18   shading on each end. Yet Figures 2 and 3 show single straight lines on those surfaces, which

                                  19   extend to the entirely flat top:

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          5
                                         Case 4:19-cv-02701-HSG Document 83 Filed 12/14/20 Page 6 of 22




                                   1          And the top view (Figure 4) again shows the disputed lines from a perspective where they

                                   2   cannot represent shading or contour:

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11          Furthermore, as iTouchless points out, the disputed lines are conspicuously missing from

                                  12   certain locations that have identical contours in both patents, such as the inner surface of the head
Northern District of California
 United States District Court




                                  13   (but not the inner surface of the body) of the trash can in the D807 Patent:

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         6
                                         Case 4:19-cv-02701-HSG Document 83 Filed 12/14/20 Page 7 of 22




                                   1          At most, the disputed lines thus represent a delineation between rounded and flat surfaces.

                                   2   Even by the minimalist standards of shading urged by simplehuman, that does not suffice to show

                                   3   contour because it does not indicate which surface is receding (because it is curved) and includes

                                   4   lines in views where there would be no contour difference (the top down views). Moreover, as

                                   5   iTouchless convincingly argues, the use of straight undifferentiated lines to delineate changes in

                                   6   contour, regardless of perspective, is inherently ambiguous because it cannot distinguish contour

                                   7   changes from ornamental surface features. Accordingly, if this is shading, then it is inadequate

                                   8   under 37 C.F.R. § 1.152.

                                   9          The only other intrinsic evidence presented in the record lies in the prosecution history.

                                  10   During prosecution, simplehuman initially included both drawings and a photograph, which shows

                                  11   shading where the drawing depicts lines. (See Dkt. No. 57 (“Gandy Decl.”) Ex. O at 8.) The

                                  12   examiner allowed the claims but included an amendment that removed the photograph because
Northern District of California
 United States District Court




                                  13   “[d]rawings made with two different drafting techniques cannot be included in the same drawing

                                  14   disclosure.” (Id. at 39.) The amendment was made pursuant to 37 C.F.R. § 1.152, which states

                                  15   that “[p]hotographs and ink drawings are not permitted to be combined as formal drawings in one

                                  16   application,” and which the USPTO enacted because the inclusion of both photographs and

                                  17   drawings “would result in a high probability of inconsistencies between corresponding elements

                                  18   on the drawings as compared with the photographs.” See Manual of Patent Examining Procedure

                                  19   (“MPEP”) § 1503.02 (V), U.S.P.T.O. (June 2020).

                                  20          simplehuman now argues that the originally submitted photograph confirms that the

                                  21   disputed lines represent shading, instead of seams. Ordinarily, the prosecution history is “always

                                  22   relevant” to claim construction. SuperGuide Corp. v. DirecTV Enter., Inc., 358 F.3d 870, 875

                                  23   (Fed. Cir. 2004). In this case, however, the examiner excluded the photograph precisely because it

                                  24   was likely to contradict the rest of the application. The rejection was made on purely procedural

                                  25   grounds and made no comment on the substance of the photograph, other than to underscore its

                                  26   unreliability. These are starkly different facts than most prosecution history scenarios. Where part

                                  27   of the prosecution history was excluded because of a high probability of contradicting the rest of

                                  28   the specification, a party cannot reasonably rely on it to contradict the rest of the specification.
                                                                                          7
                                           Case 4:19-cv-02701-HSG Document 83 Filed 12/14/20 Page 8 of 22




                                   1           Accordingly, the intrinsic evidence suggests that the disputed lines are not shading or

                                   2   contour lines, which implies that they are ornamental features. The extrinsic evidence does not

                                   3   change that conclusion. iTouchless shows that that the USPTO prefers design patent applicants to

                                   4   use “[s]paced lines” that are “thin, as few in number as practicable, and . . . contrast with the rest

                                   5   of the drawings” for shading. 37 C.F.R. § 1.84(m). The design patent application guide published

                                   6   by the USPTO shows two “common” types of shading, including straight lines and stippling, that

                                   7   look different from the lines in the asserted patents.3 iTouchless shows that simplehuman’s own

                                   8   unasserted patents, as well as the utility patent asserted in this case, use the conventional shading

                                   9   styles. See, e.g., ’316 Patent at Fig. 1.

                                  10           simplehuman counters with a declaration by a former patent examiner, James Gandy, who

                                  11   provides examples of other patents that purportedly use straight lines to delineate a change in

                                  12   contour (such as the change from straight to curved surface).4 On balance, these examples are not
Northern District of California
 United States District Court




                                  13   sufficient to overcome the otherwise clear intrinsic evidence. Ultimately, even if the Court were

                                  14   to credit Mr. Gandy’s opinion that such drafting techniques are common, that would not render

                                  15   those techniques adequate or definite. Drafting conventions are only helpful when they clarify,

                                  16   not when they create ambiguity. Here, because the purported drafting technique makes it

                                  17   impossible to distinguish contour changes from ornamental lines, it is fundamentally unhelpful.

                                  18   Thus, the Court declines to incentivize further ambiguous drafting and adopts the “plain meaning”

                                  19   interpretation that the disputed lines are lines—i.e., ornamental features in the form of seams,

                                  20   paint, or something else that appear as actual lines on the trash can.

                                  21           Accordingly, the Court adopts iTouchless’s proposed construction.

                                  22
                                       3
                                  23    See Design Patent Application Guide, U.S.P.T.O. (accessed Dec. 2, 2020), available at
                                       https://www.uspto.gov/patents-getting-started/patent-basics/types-patent-applications/design-
                                  24   patent-application-guide.
                                       4
                                  25     Mr. Gandy also provides an opinion on the history of 37 C.F.R. § 1.152, claiming that the
                                       USPTO changed the regulation to encourage, rather than mandate, the use of shading in order to
                                  26   align U.S. practice with the Hague Convention. Gandy Decl. ¶ 21. However, this part of the
                                       declaration appears to be self-contradictory because Mr. Gandy also opines that the Hague
                                  27   Convention prohibits shading altogether (id. ¶ 20), such that allowing shading would not be in
                                       conformity with the Hague Convention. The Court accordingly disregards this aspect of Mr.
                                  28   Gandy’s declaration.

                                                                                          8
                                          Case 4:19-cv-02701-HSG Document 83 Filed 12/14/20 Page 9 of 22




                                   1           B.      Utility Patent

                                   2           The ’316 Patent is directed to an improved trash can assembly. See ’316 Patent at title,

                                   3   abstract. The ’316 Patent purports to solve three problems. First, the foot pedal on many trash

                                   4   cans is “positioned awkwardly” in that it “extend[s] a considerable distance from the body of the

                                   5   trash can,” which presents tripping and kicking risks. Id. at 1:30-38. Second, the liner is often

                                   6   hard to remove without touching the interior portion that may contain dirt. Id. at 1:39-45. Finally,

                                   7   the odor from the trash may escape when the trash can is opened to remove the liner. Id. at 1:46-

                                   8   53. To solve these problems, the ’316 Patent proposes improvements to the food pedal and handle

                                   9   mechanisms, along with an air freshener attached to the inner surface of the lid. Id. at 2:1-19.

                                  10           The foot pedal, rather than extending outwards from the base, is placed partially within a

                                  11   recess in the base of the trash can, so that only part of the pedal extends beyond the periphery of

                                  12   the shell. Id. at 3:59-4:12. This reduces the kicking risk and further allows the pedal to be larger
Northern District of California
 United States District Court




                                  13   and closer to the ground, requiring less force to press. Id. at 4:2-41. Moreover, the handle

                                  14   mechanism includes a link strip with a hooked end that pulls the liner up from the trash can when

                                  15   the lid is open. Id. at 6:18-38. Last, the trash can includes an air freshener, such as a charcoal pad

                                  16   or ionizer box, in the inner surface of the lid. Id. at 6:38-7:6.

                                  17           The parties dispute the following terms.

                                  18                   1.      “the enclosing wall having a recess at its bottom end”
                                  19
                                            simplehuman’s Proposed                 iTouchless’ Proposed           Court’s Construction
                                  20
                                                  Construction                         Construction
                                  21    No construction necessary, the        This term is indefinite under 35   Plain and ordinary
                                        plain and ordinary meaning            U.S.C. §112 ¶ 1 and ¶ 2. If        meaning
                                  22
                                        should apply; to the extent the       amenable to construction, it
                                  23    Court concludes a construction        should be construed as follows:
                                        is necessary, it should be            “the enclosing wall (metal
                                  24
                                        construed as follows:                 enclosing wall) is set back to
                                  25    “the enclosing wall having an         define an indentation or
                                        indentation at its bottom end”        alcove at the lower portion”
                                  26
                                               The term “the enclosing wall having a recess at its bottom end” appears in claim 1 of the
                                  27
                                       ’316 Patent. The claim recites a trash can assembly comprising “a shell having a top end and a
                                  28
                                                                                           9
                                           Case 4:19-cv-02701-HSG Document 83 Filed 12/14/20 Page 10 of 22




                                   1   bottom end” with an enclosing wall that “defines a periphery” and that has “a recess at its bottom

                                   2   end.” iTouchless argues that the claim is indefinite and lacks written description because the

                                   3   specification describes contradictory teachings. Namely, the specification states that “[a] toe-kick

                                   4   recess 36 is provided on the shell 22 adjacent the base 38 of the shell” and then immediately states

                                   5   that “[a] toe-kick recess 36 is part of the base 38, and the shell 22 would define a curved cut-out to

                                   6   receive the recess 36.” ’316 Patent at 3:20-25. Because the recess cannot be both part of and

                                   7   adjacent to the base, iTouchless argues that the term is indefinite and lacks written description.

                                   8           While recognizing that the specification lacks perfect clarity, the Court finds that the term

                                   9   is not indefinite. Indefiniteness occurs when the “claims, read in light of the specification . . . and

                                  10   the prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the

                                  11   scope of the invention.” Nautilus, Inc. v. Biosig Instr., Inc., 572 U.S. 898, 901 (2014). Here, the

                                  12   claims are reasonably certain: claim 1 requires the recess to be at the bottom end. Although the
Northern District of California
 United States District Court




                                  13   cited portions of the specification lack clarity, Figure 1 makes clear that the recess extends to both

                                  14   the base and the portion of the shell immediately above (and adjacent to) the base.5 See ’316

                                  15   Patent at Fig. 1; cf. id. at 3:28-30. The prosecution history confirms that a plastic recess panel “is

                                  16   fitted in a recess provided at the bottom end of the shell.” Dkt. No. 56-1 at 42. Accordingly, the

                                  17   claim term is not indefinite because it describes the bottom of the enclosing wall with reasonable

                                  18   certainty, while allowing the recess to extend to the areas above and adjacent to the bottom end.6

                                  19           As to written description, a claim’s compliance with the written description requirement is

                                  20   typically a question of fact not properly resolved on claim construction. See Ariad Pharma., Inc.

                                  21   v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc). A party challenging written

                                  22
                                       5
                                  23     iTouchless also argues that a recess cannot be both part of the base and part of the bottom end of
                                       the enclosing wall. However, the base is defined as part of the shell, which makes it similar, if not
                                  24   identical, to the bottom end of the shell. See ’316 Patent at 3:21, 3:37. (The “base” in the claims
                                       may refer to the plastic “skirt.” See id. at 3:37-40.) iTouchless further argues that the enclosing
                                  25   wall cannot “have” a recess because the recess is defined by a plastic panel. See id. at 3:26-30.
                                       While imprecise, the specification is reasonably clear that the recess is part of the enclosing wall
                                  26   (i.e., the wall has a hole in it) even if the panel “defines” it.
                                       6
                                  27     An alternative reading of the second sentence is that it uses “recess” to refer to the plastic recess
                                       panel while using “curved cut-out” for the indentation. See ’316 Patent at 3:23-25 (“[T]he shell 22
                                  28   would define a curved cut-out to receive the recess 36.”) The recess panel would then be “part of”
                                       the base in the sense of being attached to it. See id. at 3:54-57.
                                                                                         10
                                         Case 4:19-cv-02701-HSG Document 83 Filed 12/14/20 Page 11 of 22




                                   1   description must show, by clear and convincing evidence, that the specification does not

                                   2   “reasonably convey[] to those skilled in the art that the inventor had possession of the claimed

                                   3   subject matter as of the filing date.” Id. at 1351, 1354. iTouchless has not met its burden here

                                   4   because it submits no evidence regarding whether a person of ordinary skill in the art would

                                   5   understand simplehuman to be in possession of this feature.

                                   6          Last, iTouchless asks the Court, in the alternative, to clarify that the recess must be part of

                                   7   the metal enclosing wall, rather than part of the base or curved plastic panel that “defines” the

                                   8   recess. That argument assumes that those terms are mutually exclusive. They do not appear to be.

                                   9   The “base” appears to be another term for the “bottom end” of the shell, and the plastic panel is

                                  10   “fitted in the recess,” and therefore “has” the recess as much as the wall. In any case, there does

                                  11   not appear to be a dispute that the recess is an “indentation” in the wall, since the parties agree on

                                  12   that aspect. The only dispute is whether the wall must be “set back” to form the indentation—
Northern District of California
 United States District Court




                                  13   iTouchless has not shown that the recess could not be formed through other means.

                                  14          Accordingly, the Court resolves the parties’ disputes by finding that the term “the

                                  15   enclosing wall having a recess at its bottom end” is not indefinite and has not been shown to lack

                                  16   written description. Otherwise, because the language of the term is “readily apparent even to lay

                                  17   judges” and juries, and because the parties agree that a recess is an “indentation in the enclosing

                                  18   wall,” the Court adopts a plain and ordinary meaning construction. See Phillips, 415 F.3d at 1314.

                                  19                  2.      “curved recess panel”
                                  20
                                         simplehuman’s Proposed               iTouchless’ Proposed               Court’s Construction
                                  21
                                                Construction                      Construction
                                  22    No construction necessary,       “a separate part or surface         Plain and ordinary meaning
                                        the plain and ordinary           that is bent or formed in a
                                  23
                                        meaning should apply; to the     continuous curve, arc or arch
                                  24    extent the Court concludes a     across the entire part or
                                        construction is necessary, it    surface.”
                                  25
                                        should be construed as
                                  26    follows:
                                        “a curved panel that
                                  27
                                        defines an indentation”
                                  28
                                                                                         11
                                            Case 4:19-cv-02701-HSG Document 83 Filed 12/14/20 Page 12 of 22




                                   1            The term “curved recess panel” appears in claims 1 and 15 of the ’316 Patent. Claim 1

                                   2   recites “a curved recess panel, separate from the shell, that is fitted in the recess, the curved recess

                                   3   panel made of a non-metal material.” Claim 15 similarly recites “a curved recess panel that is

                                   4   fitted in the enclosing wall adjacent to the bottom end of the shell, the curved recess panel made of

                                   5   a different material than the enclosing wall of the shell.” iTouchless argues that the term should

                                   6   be clarified to require “a separate part or surface” that forms a “continuous curve, arc or arch

                                   7   across the entire part or surface.” iTouchless relies on the embodiments shown in Figures 1 and 9,

                                   8   which show a traditional arch for the recess, as well as dictionary definitions of the terms “curve”

                                   9   and “panel.”

                                  10            The Court finds that no construction is necessary in this case. The term “curved recess

                                  11   panel” is straightforward and readily understandable by lay juries, so as to not require further

                                  12   clarification. See Phillips, 415 F.3d at 1314. With respect to the definition of “panel,” there is no
Northern District of California
 United States District Court




                                  13   dispute that the panel is a separate part or surface, particularly since the claims already require the

                                  14   panel to be “separate from the shell.” See ’316 Patent at claims 1, 15. With respect to the term

                                  15   “curve,” iTouchless has not shown that the curve must be “continuous . . . across the entire” panel.

                                  16   Although the preferred embodiments show a continuous curve, it is improper to limit the plain

                                  17   language of the claims to the preferred embodiment absent disclaimer or lexicography. Acumed,

                                  18   Inc. v. Stryker Corp., 483 F.3d 800, 808 (Fed. Cir. 2007). Furthermore, iTouchless’ dictionary

                                  19   definitions (which are extrinsic evidence) do not support its construction because they concern the

                                  20   noun “curve” (which may be different from a “curved” surface that may have multiple “curves”)

                                  21   and only preclude “sharp breaks or angularity.” See Dkt. Nos. 63-7, 63-8.

                                  22            Accordingly, since iTouchless has not shown that the “curved recess panel” is limited to a

                                  23   single continuous curve, the Court adopts the plain and ordinary meaning construction, with the

                                  24   clarification that multiple curves may form a “curved” recess panel.

                                  25   //

                                  26   //

                                  27   //

                                  28
                                                                                          12
                                         Case 4:19-cv-02701-HSG Document 83 Filed 12/14/20 Page 13 of 22



                                                      3.      “foot pedal partially positioned in the recess panel”
                                   1

                                   2          simplehuman’s Proposed                iTouchless’ Proposed           Court’s Construction
                                   3                 Construction                        Construction
                                        No construction necessary,               This term is indefinite under    Plain and ordinary
                                   4    the plain and ordinary meaning           35 U.S.C. ¶ 1 and ¶ 2. If        meaning
                                   5    should apply; to the extent the Court    amenable to construction:
                                        concludes a construction is necessary,   “to some extent, put in a
                                   6    it should be construed as: “a foot       place that is within the
                                   7    pedal partially positioned within        limits of a recess panel
                                        the limits of the curved panel that      (separate surface)”
                                   8    defines an indentation”
                                   9          The term “foot pedal partially positioned in the recess panel” appears in claims 1 and 15 of
                                  10   the ’316 Patent. Both claims recite “a foot pedal partially positioned in the recess panel, with a
                                  11   portion of the foot pedal positioned inside the periphery of the shell.” iTouchless argues that the
                                  12   term is indefinite and lacks written description because the specification shows the foot pedal
Northern District of California
 United States District Court




                                  13   below the recess panel, not “within” it (in the sense of being surrounded on multiple sides or
                                  14   “within the limits of” the panel).
                                  15          This dispute is related to the one for the term “the enclosing wall having a recess at its
                                  16   bottom end.” As explained above, the figures in the ’316 Patent show a recess (indentation) in
                                  17   both the base and the shell adjacent to and above the base. ’316 Patent at Fig. 1. However, the
                                  18   claims differ in what they require. Claim 1 requires the recess to be at the “bottom end” of the
                                  19   enclosing wall, while claim 15 requires a recess panel fitted in the enclosing wall “adjacent to the
                                  20   bottom end of the shell.” The issue raised by iTouchless only arises in the latter scenario, where
                                  21   the recess panel is “adjacent to the bottom end of the shell,” because Figure 3 suggests the foot
                                  22   pedal would be positioned below the panel in that scenario.
                                  23          In either case, the claims are not indefinite. The language of the claims is clear and
                                  24   certain: the foot pedal must be within the limits of the recess panel. The parties do not dispute
                                  25   this requirement but, on the contrary, agree that “within” means “within the limits of.” That the
                                  26   specification does not clearly show a foot pedal surrounded on all sides by the panel does not
                                  27   render the claims indefinite. See Augme Techs., Inc. v. Yahoo! Inc., 755 F.3d 1326, 1340 (Fed.
                                  28   Cir. 2014) (rejecting the argument that failure to disclose an element in the specification renders
                                                                                         13
                                           Case 4:19-cv-02701-HSG Document 83 Filed 12/14/20 Page 14 of 22




                                   1   claims indefinite where their plain meaning is otherwise clear). As to written description, the

                                   2   Court again finds the question not properly resolved at this stage. In particular, simplehuman

                                   3   argues that one of ordinary skill in the art would understand that once a person steps on the foot

                                   4   pedal in Figure 3, it would lift upwards to be in the confines of the recess panel. See ’316 Patent

                                   5   at 3:20-23, 3:33-35, 5:18-35. iTouchless and its expert do not address these disclosures, which

                                   6   means that they have not shown lack of written description at this stage.

                                   7            Accordingly, the Court resolves the parties’ disputes by finding the term “foot pedal

                                   8   partially positioned in the recess panel” not indefinite and not shown to lack written description at

                                   9   this stage. Otherwise, because the parties agree that “in” means “within the limits of,” and the

                                  10   term is otherwise clear and easy to understand, the Court adopts a plain and ordinary meaning

                                  11   construction.7 See Phillips, 415 F.3d at 1314

                                  12                   4.      “positioned inside the periphery of the shell”
Northern District of California
 United States District Court




                                  13
                                            simplehuman’s Proposed            iTouchless’ Proposed               Court’s Construction
                                  14
                                                   Construction                    Construction
                                  15       No construction necessary,    “put in a place within the          Plain and ordinary meaning
                                           the plain and ordinary        interior of the metal enclosing
                                  16
                                           meaning should apply.         wall that defines the periphery”
                                  17
                                                The term “a portion of a foot pedal positioned inside the periphery of the shell” appears in
                                  18
                                       claims 1 and 15 of the ’316 Patent. iTouchless argues that lexicography limits the “periphery” to
                                  19
                                       the “metal enclosing wall” because the claims state that “a metal enclosing wall . . . define[s] a
                                  20
                                       periphery.” simplehuman responds that the foot pedal does not need to be placed within the
                                  21
                                       enclosing wall (i.e., within the shell), only within the “periphery” defined by the enclosing wall.
                                  22
                                                simplehuman has the better argument. Generally, it is improper to construe claims to read
                                  23
                                       out or render meaningless any limitation. See Aspex Eyewear, Inc. v. Marchon Eyewerar, Inc.,
                                  24
                                       672 F.3d 1335, 1348 (Fed. Cir. 2012); Bicon, Inc. v. Straumann Co., 441 F.3d 945, 950 (Fed. Cir.
                                  25
                                       2006). Here, the claims state that the metal enclosing wall “defines” the periphery, which implies
                                  26

                                  27   7
                                         Although iTouchless includes additional language in its proposed construction, it does not argue
                                  28   for that construction in its brief. The Court does not consider the additional language (“to some
                                       extent,” “put in a place”) necessary to clarify the scope of the claims.
                                                                                          14
                                            Case 4:19-cv-02701-HSG Document 83 Filed 12/14/20 Page 15 of 22




                                   1   that the periphery means something other than the enclosing wall. iTouchless’s attempt to equate

                                   2   the periphery and the enclosing wall is thus disfavored because it renders “define[] a periphery”

                                   3   meaningless. Nor is there lexicography in this case: the word “defines” does not suggest

                                   4   equivalence, but rather that one provides indication of the other (in the same way that a river may

                                   5   define a national boundary that extends into air space).

                                   6            Ultimately, there is a heavy presumption that claims “mean what they say.” Johnson

                                   7   Worldwide Assoc., Inc. v. Zebco Corp., 175 F.3d 985, 989 (Fed. Cir. 1999); see InterDigital

                                   8   Commn’s, LLC v. Int’l Trade Com’n, 690 F.3d 1318, 1324 (Fed. Cir. 2012). Here, the claims are

                                   9   clear that the foot pedal need only be positioned within the periphery, not within the shell itself.

                                  10   For example, if a trash can has a particularly thick enclosing wall, the foot pedal may be “within

                                  11   the periphery” even if it never crosses the wall on the other side, so as to be within the interior of

                                  12   the shell. Figure 3 appears to show an arrangement of this sort, with a trash can that is entirely
Northern District of California
 United States District Court




                                  13   solid at its bottom. In that figure, the shell’s “interior” is nowhere near the foot pedal, which is

                                  14   located within a recess of an enclosing wall that otherwise lacks an interior. See ’316 Patent at

                                  15   Fig. 3, 4:13-15. The plain meaning of the claims is also consistent with the goal of the invention,

                                  16   which is to prevent a kicking hazard from an outwardly radiating foot pedal, not to require a

                                  17   particular internal arrangement. See id. at 1:58-61.

                                  18            Accordingly, the Court rejects iTouchless’ argument that “positioned inside the periphery

                                  19   of the shell” requires the foot pedal portion to be inside the interior of the shell or enclosing wall.

                                  20   Because the parties do not dispute any other aspect of the claims, and the term is otherwise clear

                                  21   and straightforward, the Court adopts a plain and ordinary meaning construction. See Phillips,

                                  22   415 F.3d at 1314.

                                  23   //

                                  24   //

                                  25   //

                                  26   //

                                  27

                                  28
                                                                                          15
                                           Case 4:19-cv-02701-HSG Document 83 Filed 12/14/20 Page 16 of 22




                                   1                     5.     “link assembly”

                                   2
                                           simplehuman’s               iTouchless’ Proposed Construction         Court’s Construction
                                   3
                                           Proposed Construction
                                   4       This term is subject to §   “a collection of mechanical parts         35 U.S.C. § 112 ¶ 6
                                           112(6); it should be        including a horizontal rod and a          applies
                                   5
                                           construed as follows:       vertical rod fitted together to
                                   6                                   structurally connect the foot pedal to    Function: coupling the foot
                                           Function: coupling the      the lid. The horizontal rod has an        pedal and the lid
                                   7
                                           foot pedal and the lid      Lshaped (i.e., at 90-
                                   8                                   degrees) terminal end that extends        Structure: link assembly
                                           Structure: a horizontal     out of the horizontal plane of the rod,   42 shown in Figs. 6A and
                                   9
                                           rod and a vertical rod      and which is positioned adjacent or       6B, including: horizontal
                                  10       that are connected,         on the foot pedal, and an opposing        rod 64, vertical rod 76, L-
                                           and equivalents             end that has an L-shaped leg (i.e., at    shaped terminal ends 78
                                  11
                                                                       90 degrees) that also extends out of      and 82, plastic hinge 84,
                                  12                                   the horizontal plane of the rod and is    upper end 88, lower end
Northern District of California
 United States District Court




                                                                       secured to a generally L-shaped (i.e.,    86, and block 90, and
                                  13
                                                                       90-degree) plastic hinge.”                equivalents.8
                                  14

                                  15             The term “a link assembly coupling the foot pedal and the lid” appears in claims 1, 9, and

                                  16   15 of the ’316 Patent. The parties agree that “link assembly” is subject to 35 U.S.C. § 112 ¶ 6

                                  17   (means plus function) and further agree that the function is “coupling the food pedal and the lid,”

                                  18   as recited by the claims. However, they disagree on the corresponding structure.

                                  19             Generally, section 112, paragraph 6 permits patentees to claim an element generically as

                                  20   “means” or “steps” for performing a function without the recital of any structure. Id. However,

                                  21   the “price to be paid” for such claiming is limitation of the claim to the structures disclosed in the

                                  22   specification and their equivalents. O.I. Corp. v. Tekmar Co., Inc., 115 F.3d 1576, 1583 (Fed. Cir.

                                  23   1997). Thus, the quid pro quo of section 112, paragraph 6 requires the patentee to disclose and

                                  24   link sufficient corresponding structure in the specification to perform the required function. Chi.

                                  25   Bd. Options Exchange, Inc. v. Int’l Sec. Exch., LLC, 677 F.3d 1361, 1367 (Fed. Cir. 2012). A

                                  26
                                       8
                                  27     As noted by iTouchless, several of these structures form the same component. Namely, terminal
                                       ends 78 and 82 are merely the ends of the horizontal rod 64, while the ends 86 and 88 are the ends
                                  28   of the vertical rod. Thus, an alternative formulation for the structure is: horizontal rod 64, vertical
                                       rod 76, plastic hinge 84, and block 90, with links as described in 4:58-5:35.
                                                                                        16
                                           Case 4:19-cv-02701-HSG Document 83 Filed 12/14/20 Page 17 of 22




                                   1   “structure disclosed in the specification is corresponding structure only if the specification or

                                   2   prosecution history clearly links or associates that structure to the function recited in the claim.”

                                   3   Id. (quoting Med. Instr. & Diag. Corp. v. Elekta AB, 344 F.3d 1205, 1210 (Fed. Cir. 2003)). The

                                   4   purpose of this requirement is to prevent the patentee from claiming every possible means for

                                   5   achieving a function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1385 (Fed. Cir.

                                   6   2009).

                                   7            Here, the function of “coupling the foot pedal and the lid” is clearly linked to the structure

                                   8   of the link assembly 42, shown in Figure 6A and in Figures 2, 3, and 6B. See ’316 Patent at 4:58-

                                   9   60 (“[T]he link assembly 42 operatively couples the foot pedal 40 to the lid 32 so that stepping on

                                  10   the foot pedal 40 will cause the lid 32 to open.”), 2:7-9 (“a link assembly coupling the foot pedal

                                  11   and the lid”), abstract (same). The parties do not identify, and the Court has not found, any other

                                  12   part of the specification that links the required function with any structure.9 Accordingly, the link
Northern District of California
 United States District Court




                                  13   assembly 42 is presumptively the corresponding structure for the “coupling” function. See Welker

                                  14   Bearing Co. v. PHD, Inc., 550 F.3d 1090, 1097 (Fed. Cir. 2008) (affirming a construction of the

                                  15   corresponding structure based on an express link to performing the function in the specification);

                                  16   MobileMedia Ideas LLC v. Apple Inc., 780 F.3d 1159, 1169-70 (Fed. Cir. 2015) (same). Figure

                                  17   6A shows “an isolated perspective view of a link assembly,” which presumably includes all the

                                  18   components of the link assembly. ’316 Patent at 2:34-35.

                                  19            simplehuman contends, however, that not all of these components are necessary to perform

                                  20   the “coupling” function. Section 112, paragraph 6 does not “permit incorporation of structure

                                  21   from the written description beyond that necessary to perform the claimed function.” Micro

                                  22   Chem., Inc. v. Great Plains Chem. Co., 194 F.3d 1250, 1258 (Fed. Cir. 1999); see also Northrop

                                  23

                                  24   9
                                         simplehuman claims that a vertical and horizontal rod are also linked to the function, but the
                                  25   cited portion of the specification refers to translation of movement, not to “coupling.” See id. at
                                       4:61-63 (“The link assembly 42 has a horizontal rod 64 and a vertical rod 76 that cooperate to
                                  26   translate an up-down pivot motion of the pedal 40 to an up-down pivot motion for the lid 32.”).
                                       For purposes of this order, the Court assumes the ordinary meaning of “coupling” as attachment or
                                  27   connection. See Bradford Co. v. Conteyor N. Am., Inc., 603 F.3d 1262, 1270 (Fed. Cir. 2010)
                                       (interpreting “coupled to” as attachment); Johnson Worldwide, 175 F.3d at 992 (“‘[C]oupled’
                                  28   generically describes a connection.”).

                                                                                          17
                                            Case 4:19-cv-02701-HSG Document 83 Filed 12/14/20 Page 18 of 22




                                   1   Grumman Corp. v. Intel Corp., 325 F.3d 1346, 1352 (Fed. Cir. 2003) (“[A] court may not import

                                   2   into the claim features that are unnecessary to perform the claimed function.”).10 For instance,

                                   3   limiting a screw to a particular diameter described for the preferred embodiment is improper.

                                   4   Acromed Corp. v. Sofamor Danek Group, Inc., 253 F.3d 1371, 1382 (Fed. Cir. 2001). Similarly,

                                   5   structures that merely enable the performance of the required function, such as a connecting wire

                                   6   between two components that each perform the required function, should be excluded. See Asyst

                                   7   Techs., Inc. v. Empak, Inc., 268 F.3d 1364, 1370-72 (Fed. Cir. 2001). But see id. at 1372 (finding

                                   8   that a connecting wire is necessary when the claimed function requires both components working

                                   9   as a “complex”).

                                  10            That said, where the specification describes components as actually performing a required

                                  11   function, the corresponding structure must include them. Cardiac Pacemakers, Inc. v. St. Jude

                                  12   Med., Inc., 296 F.3d 1106, 1119 (Fed. Cir. 2002). The rule that claims may not be limited to a
Northern District of California
 United States District Court




                                  13   preferred embodiment does not apply to means-plus-function terms. See Mettler-Toledo, Inc. v. B-

                                  14   Tek Sales, LLC, 671 F.3d 1291, 1296 (Fed. Cir. 2012). On the contrary, the statute expressly

                                  15   requires such claims to be limited to the structures disclosed in the specification and equivalents.

                                  16   See 35 U.S.C. § 112 ¶ 6. Thus, in Mettler-Toledo, the court limited corresponding structure to a

                                  17   “multiple slope integrating analog-to-digital (A/D) converter 100,” even though a generic A/D

                                  18   converter could perform the same function, because the specification never linked a generic AD

                                  19   converter to that function. 671 F.3d at 1296. Similarly, in Nomos Corp. v. Brainlab USA, Inc.,

                                  20   the court limited “means for generating at least one ultrasound image” to an ultrasound probe that

                                  21   includes a fixation device because “the only embodiment of the invention” included a fixation

                                  22

                                  23   10
                                          Micro Chemical and Northrop both determined “necessity” based on the specification. In Micro
                                  24   Chemical, the court relied on alternative embodiments described in the specification to find that
                                       features of a preferred embodiment were not required. 194 F.3d at 1258-59. In Northrop, the
                                  25   corresponding structure was held to exclude elements that the specification described as separate
                                       from the means for performing the function. 325 F.3d at 1352. By contrast, in cases where the
                                  26   specification discloses only one embodiment linked to a function, the features of that embodiment
                                       are typically incorporated. See, e.g., Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc.,
                                  27   424 F.3d 1293, 1304 (Fed. Cir. 2005) (“[B]ecause there is only embodiment described in the
                                       specification to secure the anchor to the bone—a polyaxial screw and anchor structure—there is
                                  28   no basis on which to extend the limitation to cover alternative, non-disclosed structure not shown
                                       to be structurally equivalent.”).
                                                                                        18
                                            Case 4:19-cv-02701-HSG Document 83 Filed 12/14/20 Page 19 of 22




                                   1   device. 357 F.3d 1364, 1368 (Fed. Cir. 2004). In both of these cases (as well as most recent

                                   2   Federal Circuit law), the court does not conduct a searching inquiry into “necessity” but simply

                                   3   looks at the specification.

                                   4            With these principles in mind, the inquiry here is whether the components of the link

                                   5   assembly 42 actually perform the function of “coupling the foot pedal to the lid” or are merely

                                   6   enabling or peripheral to it. The specification describes a link assembly having a vertical rod and

                                   7   horizontal rod coupled in a distinctive way to both each other and to the lid and foot pedal. As

                                   8   shown below,11 the horizontal rod 64 has an L-shaped terminal 78 that supports the pedal using

                                   9   gravity. See ’316 Patent at 4:64-5:4 (“[T]he pedal 40 can sit on top of the terminal end 78 via

                                  10   gravity.”). Then, on the other end, the horizontal rod 64 is connected to the vertical rod using an

                                  11   L-shaped end and plastic hinge—the structure of which is significant because it allows the rotation

                                  12   of the horizontal rod 64 to lift the vertical rod 76. See id. at 5:4-12, 5:17-25. It is this “lifting” of
Northern District of California
 United States District Court




                                  13   the vertical rod due to rotation of the L-shaped plastic hinge that causes the lid to open. Id. at

                                  14   5:25-27. Thus, the structure of the terminal ends of the horizontal rod is necessary not only to

                                  15   physically connect the components but to allow the foot pedal to open the lid.

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                       11
                                  28     The figures are copied from the declaration of iTouchless’ expert, Dr. Charles Reinholtz, and
                                       include his annotations. (Dkt. No 63-3 (“Reinholtz Decl.”) at 11-12.)
                                                                                       19
                                         Case 4:19-cv-02701-HSG Document 83 Filed 12/14/20 Page 20 of 22




                                   1          Turning to the vertical rod, the terminal end 82 connects to the plastic hinge to allow the

                                   2   horizontal rod 64 to lift the vertical rod 76. Id. at 5:8-12. The vertical rod 76 extends through the

                                   3   hinge housing 70 and hinge bracket 72. See id. at 5:14-15, 4:42-57, Fig. 6C. The hinge structure

                                   4   does not appear to be necessary to connect the foot pedal to the lid. Instead, the vertical rod 76

                                   5   extends past the housing to terminate in a hook end 88, as shown in Figure 6C, that attaches to a

                                   6   block 90 that is attached directly to the lid. See id. at 5:15-17. Then, when the vertical rod is

                                   7   raised, it pushes the lid up through block 90 to rotate it around the pivot 74. Id. at 5:24-26.

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20          Thus, the specification shows that the link assembly components that perform the function

                                  21   of coupling the lid to the food pedal include: (1) a horizontal rod with L-shaped ends, (2) an L-

                                  22   shaped plastic hinge attached to the horizontal and vertical rods as shown in Figure 6B, (3) a

                                  23   vertical rod attached to the plastic hinge and block 90, and (4) a block 90 attached directly to the

                                  24   lid and coupled to the vertical rod. simplehuman objects that only the vertical and horizontal rods

                                  25   are “necessary” and can be coupled in different ways. That may be so, but the specification never

                                  26   states that generically coupled vertical and horizontal rods can perform the function of coupling

                                  27   the lid and foot pedal. There is therefore no “link” to the function and no basis to incorporate such

                                  28   generic components into the corresponding structure. See Mettler-Toledo, 671 F.3d at 1296 (“Our
                                                                                         20
                                            Case 4:19-cv-02701-HSG Document 83 Filed 12/14/20 Page 21 of 22




                                   1   case law is clear that a means-plus-function claim limitation is limited to the structures disclosed

                                   2   in the specification and equivalents.”); Cross Med. Prods., 424 F.3d at 1304 (finding “no basis” to

                                   3   “extend the limitation to cover alternative, non-disclosed structure not shown to be structurally

                                   4   equivalent”); MobileMedia, 780 F.3d at 1170 (rejecting attempt to expand “means for processing

                                   5   and storing” to any processor and memory where the specification only links a processor and

                                   6   memory located in a camera).12

                                   7            iTouchless, on the other hand, seeks to incorporate additional components, including

                                   8   supporting ribs 60 and 62 with protruding notches that hold the horizontal rod in place.13 ’316

                                   9   Patent at 4:64-65. Dr. Reinholtz appears to suggest that the structure should include the shell of

                                  10   the trash can. Reinholtz Decl. ¶ 16. The Court finds that these additional components are not

                                  11   properly included in the corresponding structure because the specification never describes them as

                                  12   performing a “coupling” function or as being part of the link assembly. At most, they perform
Northern District of California
 United States District Court




                                  13   supporting functions that enable the link assembly to perform coupling—which is not enough to

                                  14   make them part of the corresponding structure. See Asyst, 268 F.3d at 1371 (“An electrical outlet

                                  15   enables a toaster to work, but the outlet is not for that reason considered part of the toaster.”).

                                  16            Accordingly, the Court construes the corresponding structure for the means-plus-function

                                  17   term “link assembly” to be the link assembly 42 shown in Figures 6A and 6B, including the

                                  18   following components: horizontal rod 64, vertical rod 76, L-shaped terminal ends 78 and 82,

                                  19   plastic hinge 84, lower end 86, upper end 88, and block 90; and equivalents.

                                  20   III.     CONCLUSION
                                  21            For the foregoing reasons, the Court ADOPTS the above-stated constructions. The Court

                                  22   SETS a further case management conference for January 5, 2021, at 2:00 p.m. The parties shall

                                  23

                                  24   12
                                          simplehuman also argues that the additional components perform other functions. That,
                                  25   however, is not relevant to the analysis. See MobileMedia, 780 F.3d at 1170 (“[T]he fact that ‘a
                                       structure may perform two functions . . .’ is irrelevant in the context of a § 112, paragraph 6
                                  26   analysis” (emphasis in original) (citation omitted)).
                                       13
                                  27      iTouchless’ proposed construction is not entirely clear because it includes different components
                                       in its brief, chart, and expert declaration. For example, the construction shown in the chart of its
                                  28   brief does not include block 90 or supporting ribs 60 and 62.

                                                                                          21
                                         Case 4:19-cv-02701-HSG Document 83 Filed 12/14/20 Page 22 of 22




                                   1   file a joint case management statement proposing a schedule for the remainder of the case,

                                   2   including trial, by December 22, 2020.

                                   3

                                   4          IT IS SO ORDERED.

                                   5   Dated: 12/14/2020

                                   6

                                   7
                                                                                                  HAYWOOD S. GILLIAM, JR.
                                   8                                                              United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       22
